UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7333


CHRISTOPHER LAMONT BENJAMIN,

                  Petitioner - Appellant,

             v.

DARLENE WHITE,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-hc-02175-BO)


Submitted:    October 20, 2009              Decided:   November 10, 2009


Before MICHAEL, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Lamont Benjamin, Appellant Pro Se. Clarence Joe
DelForge, III, Assistant Attorney General, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher       Lamont       Benjamin       seeks     to      appeal        the

district     court’s    order   dismissing          as    untimely     his    28     U.S.C.

§ 2254 (2006) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)        (2006).          A

prisoner      satisfies       this        standard       by    demonstrating             that

reasonable     jurists      would     find      that     any     assessment         of     the

constitutional       claims    by    the    district       court    is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Benjamin has

not   made    the    requisite       showing.            Accordingly,        we     deny    a

certificate     of     appealability        and      dismiss     the      appeal.           We

dispense     with    oral     argument       because       the     facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                            2